DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta (US 20190052558 A1), hereafter M1.
Regarding Claim 1, Mehta discloses the below limitations:	receiving, by a controller, an access request message of a to-be-served flow from a network device, wherein the access request message comprises an identifier of (M1 Par 53 format of a BGP NLRI field includes an Address Family Identifier 902, a Subsequent Address Family Identifier 904, a Length of a Next Hop Network Address 906, a Network Address of the Next Hop 908);	determining, by the controller, service level information of the to-be-served flow based on the identifier of the terminal and the identifier of the to-be-served flow (Par 3 receiving network performance metrics from calculations made using Service Level Agreement (SLA) protocol data units (PDUs));	determining, by the controller, a transmission path of the to-be-served flow and a transmission path of a being-served flow based on the service level information of the to-be- served flow and service level information of the being-served flow (Par 3 generating a score for at least one TURN server in the SD-WAN based on the received TURN server performance metrics and received network performance metrics for the at least one TURN server, selecting a TURN server based on the score generated; Fig 8, Par 52 TURN server performance metrics can be received using BGP and may include unfeasible route length 802, a withdrawn routes field 804, a total path attribute length field 806, a path attributes field 808, and a Network Layer Reachability Information (NLRI) field 810),	wherein the to-be-served flow is a flow to which no network path is allocated, and the being-served flow is a flow to which a network path is allocated (Par 49 if a preferred TURN server is unavailable and a connection should be re-routed over an alternative TURN server, the controller and nodes in an SD-WAN should be able to determine the state of TURN servers in the SD-WAN); and(Par 3 routing a connection over the selected TURN server).
Regarding Claim 6, Mehta discloses the limitations of Claim 1.
Mehta further disclosed the below limitations:	wherein the identifier of the terminal is an internet protocol (IP) address or a port number of the terminal (M1 Par 44 node 302-1 connects to the SD-WAN controller via NAT device 304-1 to learn what external IP address and port number has been assigned to node 302-1 by the NAT device. NAT device 304-1 maintains a mapping of the private IP address of node 302-1 to the assigned IP address and port so that return messages can be sent back to node 302-1), and	the determining, by the controller, service level information of the to-be-served flow comprises: determining, by the controller, a software defined networking in a wide area network (SD-WAN) user corresponding to the terminal based on the IP address or the port number of the terminal (Par 52 TURN server performance metrics can be sent using the NLRI field. Typically, the NLRI field is used to list IP address prefixes).
Regarding Claim 8, Mehta discloses the limitations of Claim 1.
Mehta further disclosed the below limitations:	receiving, by the controller, a network status message sent by the network device, wherein the network status message is associated with a status of path and link (M1 Par 50 receiving TURN server performance metrics via Border Gateway Protocol (BGP) and receiving network performance metrics from calculations made using Service Level Agreement (SLA) protocol data units (PDUs) for TURN servers in an SD-WAN); and	determining, by the controller, the transmission path of the to-be-served flow and the transmission path of the being-served flow based on the network status message and bandwidths required by the to-be-served flow and the being-served flow (Par 50 generating a score for at least one TURN server in the SD-WAN based on the received TURN server performance metrics and routing a connection over the selected TURN server).
Regarding Claim 10, Mehta discloses the below limitations:	a memory (M1 Fig 7 memory unit 716); and	a processor coupled to the memory (Fig 7 processing unit 750), wherein the processor is configured to:	receive an access request message of a to-be-served flow from a network device, wherein the access request message comprises an identifier of the to-be-served flow and an identifier of a terminal that sends the to-be-served flow (Par 53 format of a BGP NLRI field includes an Address Family Identifier 902, a Subsequent Address Family Identifier 904, a Length of a Next Hop Network Address 906, a Network Address of the Next Hop 908);	determine service level information of the to-be-served flow based on the identifier of the to-be-served flow and the identifier of the terminal (Par 3 receiving network performance metrics from calculations made using Service Level Agreement (SLA) protocol data units (PDUs));	determine a transmission path of the to-be-served flow and a transmission path (Par 3 generating a score for at least one TURN server in the SD-WAN based on the received TURN server performance metrics and received network performance metrics for the at least one TURN server, selecting a TURN server based on the score generated),	wherein the to-be-served flow is a flow to which no network path is allocated, and the being-served flow is a flow to which a network path is allocated (Par 49 if a preferred TURN server is unavailable and a connection should be re-routed over an alternative TURN server, the controller and nodes in an SD-WAN should be able to determine the state of TURN servers in the SD-WAN); and	send the transmission path of the to-be-served flow and the transmission path of the being- served flow to the network device (Par 3 routing a connection over the selected TURN server).
Regarding Claim 15, Mehta discloses the limitations of Claim 10.
Mehta further disclosed the below limitations:	wherein the identifier of the terminal is an internet protocol (IP) address or a port number of the terminal (M1 Par 44 node 302-1 connects to the SD-WAN controller via NAT device 304-1 to learn what external IP address and port number has been assigned to node 302-1 by the NAT device. NAT device 304-1 maintains a mapping of the private IP address of node 302-1 to the assigned IP address and port so that return messages can be sent back to node 302-1); and	wherein the processor is further configured to: determine a software-defined networking in a wide area network (SD-WAN) user corresponding to the terminal based (Par 52 TURN server performance metrics can be sent using the NLRI field Typically, the NLRI field is used to list IP address prefixes).
Regarding Claim 17, Mehta discloses the limitations of Claim 10.
Mehta further disclosed the below limitations:	receive a network status message sent by the network device, wherein the network status message is associated with a status of path and link (M1 Par 50 receiving TURN server performance metrics via Border Gateway Protocol (BGP) and receiving network performance metrics from calculations made using Service Level Agreement (SLA) protocol data units (PDUs) for TURN servers in an SD-WAN); and	determine the transmission path of the to-be-served flow and the transmission path of the being-served flow based on the network status message and bandwidths required by the to-be- served flow and the being-served flow (Par 50 generating a score for at least one TURN server in the SD-WAN based on the received TURN server performance metrics and routing a connection over the selected TURN server).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of Aranha (US 20190036814 A1), hereafter A1.
Regarding Claim 7, M1 discloses the limitations of Claim 1.
M1 further discloses the below limitation:	determining, by the controller, the service level information of the to-be-served flow based on a software-defined networking in a wide area network (SD-WAN) user and the service class (M1 Par 3 receiving network performance metrics from calculations made using Service Level Agreement (SLA) protocol data units (PDUs)).
M1 does not disclose the below limitation:	wherein the identifier of the to-be-served flow is a flow type, and	wherein the method further comprises: determining, by the controller, a service class of the to-be-served flow based on a type of the to-be-served flow;
A1 does disclose the below limitation:	wherein the identifier of the to-be-served flow is a flow type (A1 Par 29 edge network devices 110 may also determine an action for all packets from a particular source, a type of traffic, etc.; Par 37 edge network devices 110 may support type of service (TOS) tagging), and	wherein the method further comprises: determining, by the controller, a service class of the to-be-served flow based on a type of the to-be-served flow (Par 29 a link classification may indicate a type of communication link);	determining, by the controller, the service level information of the to-be-served flow based on a software-defined networking in a wide area network (SD-WAN) user and the service class (Par 30 policy may define an order in which to select a particular link or path based on a type of data or traffic; Par 31 configuration preferences may be based on one or more SLAs … the policy may dictate how to route traffic based on performance characteristics of the link and/or paths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and A1, to combine the method of routing connections in an SD-WAN, as disclosed in M1, further with the steps of using A1. It is common in the art to route traffic based on a variety of factors, which include network conditions as well as network node conditions and type of connection. Therefore, it would have been obvious to combine M1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, M1 discloses the limitations of Claim 1.
M1 further discloses the below limitation:	network status messages comprises a quantity of links of each path type (M1 Par 53  a Length of a Next Hop Network Address 906, a Network Address of the Next Hop 908);
M1 does not disclose the below limitation:	a network available path type,	a remaining available bandwidth of each link.
A1 does disclose the below limitation:	a network available path type (A1 Par 31 edge network device 110 may identify other configuration preferences, such as a type of link or path),	a remaining available bandwidth of each link (Par 31 policy may be based on a set of performance metrics for loss, latency, and/or jitter … edge network device 110 may identify links or path with latency values less than 150 milliseconds).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and A1, to combine the method of routing connections in an SD-WAN, as disclosed in M1, further with network status information such as path type and remaining bandwidth, as disclosed in A1. M1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, M1 discloses the limitations of Claim 1.
M1 further discloses the below limitation:	determine the service level information of the to-be-served flow based on a software-defined networking in a wide area network (SD-WAN) user and the service class (M1 Par 3 receiving network performance metrics from calculations made using Service Level Agreement (SLA) protocol data units (PDUs)).
M1 does not disclose the below limitation:	wherein the identifier of the to-be-served flow is a flow type; and	determine a service class of the to-be-served flow based on a type of the to-be-served flow; and
A1 does disclose the below limitation:	wherein the identifier of the to-be-served flow is a flow type (A1 Par 29 edge network devices 110 may also determine an action for all packets from a particular source, a type of traffic, etc.; Par 37 edge network devices 110 may support type of service (TOS) tagging); and	determine a service class of the to-be-served flow based on a type of the to-be-served flow (Par 29 a link classification may indicate a type of communication link); and	determine the service level information of the to-be-served flow based on a software-defined networking in a wide area network (SD-WAN) user and the service (Par 30 policy may define an order in which to select a particular link or path based on a type of data or traffic; Par 31 configuration preferences may be based on one or more SLAs … the policy may dictate how to route traffic based on performance characteristics of the link and/or paths.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and A1, to combine the method of routing connections in an SD-WAN, as disclosed in M1, further with the steps of using traffic information such as flow type and classification, as disclosed in A1. It is common in the art to route traffic based on a variety of factors, which include network conditions as well as network node conditions and type of connection. Therefore, it would have been obvious to combine M1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, M1 discloses the limitations of Claim 1.
M1 further discloses the below limitation:	network status message comprises a quantity of links of each path type (M1 Par 53  a Length of a Next Hop Network Address 906, a Network Address of the Next Hop 908);
M1 does not disclose the below limitation:	a network available path type, and	a remaining available bandwidth of each link.
A1 does disclose the below limitation:	a network available path type (A1 Par 31 edge network device 110 may identify other configuration preferences, such as a type of link or path), and(Par 31 policy may be based on a set of performance metrics for loss, latency, and/or jitter … edge network device 110 may identify links or path with latency values less than 150 milliseconds).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and A1, to combine the method of routing connections in an SD-WAN, as disclosed in M1, further with network status information such as path type and remaining bandwidth, as disclosed in A1. Communicating further network status information allows a more appropriate path to be selected by a routing algorithm. Therefore, it would have been obvious to combine M1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, M1 discloses the limitations of Claim 1.
M1 does not disclose the below limitation:	wherein the available path type comprises a first path type and a second path type,	the first path type is a multi-protocol label switching MPLS path that needs to ensure flow transmission quality, and	the second path type is a network path that does not need to ensure the flow transmission quality.
A1 does disclose the below limitation:	wherein the available path type comprises a first path type and a second path type (A1 Par 31 edge network device 110 may identify other configuration preferences, such as a type of link or path),	the first path type is a multi-protocol label switching MPLS path that needs to (Par 31 configuration preference may indicate that MPLS links are to be selected before other types; Par 39 with QoS monitoring of communication links, the edge network devices 110 may provide for one or more QoS metrics that may be monitored for any communication link), and	the second path type is a network path that does not need to ensure the flow transmission quality (Par 41 edge network devices 110 may include one or more policies to route packets via various paths in an IP network … edge network devices 110 may forward packets based on a selected algorithm, such as shortest path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and A1, to combine the aforementioned network service management apparatus with the additional ability to select a path based on QoS metrics or alternatively some non-QoS path selection algorithm, as disclosed in A1. As SD-WANs are so dependent on efficient software solutions to traditional networking solutions, having a variety of potential routing algorithms increases the resiliency of the network. QoS is one important routing protocol, but the options to use others interchangeably increases the environment a SD-WAN can effectively operate in. Therefore, it would have been obvious to combine M1 and A1 to obtain the invention, as specified in the instant claim.


Allowable Subject Matter

Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 2 and Claim 11, a search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims. Further, neither the referenced prior art in the 07/06/2020 nor the 01/06/2021 IDS provide sufficient basis to reject any of the allowed claims.
	While the subject matter of independent Claim 1 and Claim 10 are anticipated by the above referenced prior art, Claim 2 and Claim 11 both distinguish themselves over the prior art by the inclusion of the limitation “a remaining period of service time of a flow.” Transmitting a service level agreement that includes a remaining period of service time of a flow in an SD-WAN is not found in the prior art. For this reason, these claims would be allowable over prior art if rewritten in dependent form.
	Claims 3-5 are dependent on Claim 2 and Claims 12-14 are dependent on Claim 11, and are therefore allowable for the above reasons.
Claim 20 is allowed. Claim 20 includes the limitation of “a remaining period of service time of a flow” which, as discussed above, is not found in the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412